         Case 1:18-cr-00108-CW Document 1 Filed 12/19/18 Page 1 of 3




                                                                         FILED          ..
                                                                : ,~ n l '3   \CT Cnu R l
JOHN W. HUBER, United States Attorney (#7226)
JEFFREY G. THO~SON, Special Assi~tant United States Attorl\tf!rl~~iQt3t-' S: 0 l
Attorneys for the Umted States of Amenca                 ··
111 South Main Street, Suite 1800                                          u
Salt Lake City, Utah 84111
Telephone: (801) 524-5682                                         !TY Cl . EH1·(

                     IN THE UNITED STATES DISTRICT COURT
                    DISTRICT OF UTAH, NORTHERN DIVISION

 UNITED STATES OF AMERICA,                    INDICTMENT \        ~ l'9> - ~(<I bi ~
       Plaintiff,
                                              VIOLATIONS:
       vs.                                    Count 1: 18 U.S.C. § 922(g)(l), Felon in
                                              Possession of a Firearm and Ammunition;
 CHRISTOPHER SCOTT LEWIS,                     Count 2: 18 U.S.C. § 922(g)(3), Drug
                                              User in Possession of a Firearm and
       Defendant.                             Ammunition.




      The Grand Jury charges:

                                        COUNT 1
                                   18 U.S.C. § 922(g)(l)
                    (Felon in Possession of a Firearm and Ammunition)

      On or about October 8, 2018, in the Northern Division of the District of Utah,

                            CHRISTOPHER SCOTT LEWIS,

defendant herein, having been convicted of a crime punishable by imprisonment for more

than one year, did knowingly possess in and affecting interstate commerce, a firearm, to
          Case 1:18-cr-00108-CW Document 1 Filed 12/19/18 Page 2 of 3




wit: a Hi-Point .40 caliber, semi-automatic pistol, and S&M .40 caliber ammunition; all

in violation of 18 U.S.C. § 922(g)(l).

                                      COUNT2
                                 18 U.S.C. § 922(g)(3)
                 Drug User in Possession of a Firearm and Ammunition

     On or about October 8, 2018, in the Northern Division of the District of Utah,

                            CHRISTOPHER SCOTT LEWIS,

defendant herein, then being an unlawful user of a controlled substance, did knowingly

possess in and affecting interstate commerce a firearm and ammunition, to wit: a Hi-Point

.40 caliber, semi-automatic pistol, and S&M .40 caliber ammunition, in violation of 18

U.S.C. § 922(g)(3).

                   NOTICE OF INTENT TO SEEK FORFEITURE

       Pursuant to 18 U.S.C. § 924(d) and 28 U.S.C. § 2461(c), upon conviction of a

knowing violation of 18 U.S.C. 922(g)(l), as set forth in Count I of this indictment, the

II

II

II

II

II

II

II

II

                                             2
         Case 1:18-cr-00108-CW Document 1 Filed 12/19/18 Page 3 of 3




defendant shall forfeit any firearms and ammunition involved in or used in the

commission of the offense, including, but not limited to, the following property:

          •   Hi-Point .40 caliber handgun and associated ammunition


                                                 A TRUE BILL:




                                                 F


JOHN W. HUBER
United Stat~s Attorney




                                             3
